Exhibit 10.2
 
SETTLEMENT AGREEMENT


This SETTLEMENT AGREEMENT (the “Agreement”), dated as of April 16, 2014, is by
and between Vape Holdings, Inc., a Delaware corporation (the “Company”), and
Iroquois Master Fund Ltd., (the “Claimant”).  Company and Claimant shall
sometimes be referred to herein as the “Parties” or individually as “Party.”


RECITALS
 
A.           The Company, the Claimant and others entered into a Securities
Purchase Agreement dated May 18, 2011 (as amended from time to time, the
“Securities Purchase Agreement”).
 
B.           Pursuant to the Securities Purchase Agreement, the Company issued
to the Claimant Warrants (as defined in the Securities Purchase Agreement) to
purchase shares of Common Stock. “Common Stock” means (i) the Company’s shares
of common stock, $0.00001 par value per share, and (ii) any capital stock into
which such common stock shall have been changed or any share capital resulting
from a reclassification of such common stock.
 
C.           Claimant was issued 50,000 Series A Warrant Shares exercisable at
$0.70 per share.
 
D.           The Company underwent a 1:40 reverse stock split on January 8,
2014. Pursuant to the terms of the Warrant, Claimant’s Series A Warrant was
adjusted to 1,250 Warrant Shares exercisable at $28.00 per share.
 
E.           On March 27, 2014, the Corporation received a Notice of Exercise
from Claimant for 344,300 Warrant Shares via cashless exercise representing a
partial exercise of Claimant’s Series A Warrant.
 
F.           A dispute arose between the Claimant and the Company over the
proper Exercise Price (as defined in the Warrants) under the Series A Warrant
resulting from Dilutive Issuances (as defined in the Warrants) that occurred as
a result of various issuances of securities by the Company in 2013 and
thereafter (the subject matter of such dispute is referred to herein as the
“Disputed Subject Matter”).


G.           The Company and the Claimant desire to settle all disputes and
claims between them in accordance with the terms of this Agreement.
 
H.           As a result of this settlement, Claimant shall be issued 240,462
free-trading shares of Common Stock of the Company at $0.114 per share Exercise
Price.  Claimant shall have 65,404 Warrant Shares remaining on its Series A
Warrant to be exercised at $0.114 which are not released herein.
 
 
 

--------------------------------------------------------------------------------

 


AGREEMENT
 
NOW THEREFORE, in consideration of the foregoing and the mutual covenants
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Claimant and the
Company hereby agree as follows:
 
1.             Company Release. The Company, on its own behalf and on behalf of
its Subsidiaries (as defined below) and its and their respective officers,
directors, affiliates, investors and other related Persons (as defined below)
(the Company and all of the foregoing Persons referred to above in this Section
1 are referred to herein as “Company Releasors”), hereby irrevocably, fully and
unconditionally releases and forever discharges Claimant and each of the present
and former directors, officers, shareholders, members, managers, investment
managers, investment advisers, partners, employees, agents, advisors and
representatives of  Claimant(and any other Persons with a functionally
equivalent role of a Person holding such titles notwithstanding the lack of such
title or any other title) and each Person, if any, who controls Claimant within
the meaning of the Securities Act of 1933, as amended (the “1933 Act”), or the
Securities Exchange Act of 1934, as amended (the “1934 Act”), and each of the
present and former directors, officers, shareholders, members, managers,
investment managers, investment advisers, partners, employees, agents, advisors
and representatives (and any other Persons with a functionally equivalent role
of a Person holding such titles notwithstanding the lack of such title or any
other title) of such controlling Persons and each of their direct and indirect
related Persons (Claimant and all such other Persons referred to above in this
Section 1 are referred to herein collectively as the “Claimant Releasees”) from
all claims, actions, obligations, causes of action, suits, losses, omissions,
damages, contingencies, judgments, fines, penalties, charges, costs (including,
without limitation, court costs, reasonable attorneys’ fees and costs of defense
and investigation), expenses and liabilities, of every name and nature, whether
known or unknown, absolute or contingent, suspected or unsuspected, matured or
unmatured, both at law and in equity, (collectively, the “Claims”) which any
Company Releasor may now own, hold, have or claim to have against any of the
Claimant Releasees for, upon, or by reason of any nature, cause, action or
inaction or thing whatsoever which arises from the beginning of the world to the
date and time of this Agreement relating to the Company or any of its
Subsidiaries (collectively, the “Company Claims”). The Company, on behalf of
itself and its successors, assigns and other legal representatives and all of
the other Company Releasors, covenants that it will not (and that it will cause
all other Persons who may seek to claim as, by, through or in relation to any of
the Company Releasors or the matters released by the Company Releasors in this
Agreement not to) sue any of the Claimant Releasees on the basis of or related
to or in connection with any Company Claim herein released and discharged, as
provided in this paragraph. Notwithstanding the foregoing, nothing contained in
this paragraph shall release or relieve any obligations of Claimant under this
Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
2.             Claimant Release. Claimant, on its own behalf and on behalf of
its officers and directors (or managers (as applicable)), (Claimant and all of
the foregoing Persons referred to above in this Section 2 are referred to herein
as “Claimant Releasors”), hereby irrevocably, fully and unconditionally releases
and forever discharges the Company and its present and former officers,
directors, employees, agents, advisors and representatives (the Company and its
present and former officers and directors are referred to herein collectively as
the “Company Releasees”) from all Claims which the Claimant Releasors may now
own, hold, have or claim to have against any of the Company Releasees for, upon,
or by reason of any nature, cause, action or inaction or thing whatsoever which
arises from the beginning of the world to the date and time of this Agreement
relating to the Company or any of its Subsidiaries (collectively, the “Claimant
Claims”). Claimant on behalf of itself and its successors, assigns and other
legal representatives and the other Claimant Releasors, covenants that it will
not (and that it will cause all other Persons who may seek to claim as, by,
through or in relation to the Claimant Releasors or the matters released by
Claimant in this Agreement not to) sue any of the Company Releasees on the basis
of or related to or in connection with any of the Claimant Claims herein
released and discharged, as provided in this paragraph. Notwithstanding the
foregoing, nothing contained in this paragraph shall release or relieve any
obligations of the Company under (i) any of the 2011 Transaction Documents (as
defined below) or (ii) this Agreement or any of the other Transaction Documents.
“2011 Transaction Documents” means, collectively, the Transaction Documents (as
defined in the Securities Purchase Agreement).
 
3.             Certain Agreements and Acknowledgements.
 
(a)            Exercise Price. The Company and the Claimant agree that (i) the
Exercise Price (as defined in the Warrants) under Claimant’s Series A Warrant is
$0.114 per share as of the time of execution and delivery of this Agreement by
the parties hereto as a result of automatic adjustments thereto pursuant to
Section 2(b) of such Series A Warrant caused by the Company’s issuance of
securities between May 2013 through the date of this Agreement, and (ii) such
automatic adjustments of the Exercise Price under the Series A Warrant have
resulted in 307,018 shares of Common Stock in the aggregate being issuable such
Series A Warrant as of the time of execution and delivery of this Agreement by
the parties hereto.
 
(b)           Acknowledgements. The Company expressly acknowledges and agrees
that nothing shall prohibit Claimant from exercising any of its Warrants on a
“cashless basis” in connection with any exercise thereof. The Company further
expressly acknowledges and agrees that for purposes of Rule 144(d) promulgated
under the 1933 Act the holding period of Warrant Shares issued upon an exercise
by Claimant of its Warrants on a “cashless basis” may be tacked onto the holding
period of its Warrants, which such holding period commenced on May 23, 2011. The
Company shall not (and shall cause each of its officers, directors, employees
and agents to not) take any action or omit to take any action inconsistent with
the foregoing. The Company shall (at the Company’s own expense) take all actions
necessary (including, without limitation, to cause the issuance by its legal
counsel of any necessary legal opinions) to issue to the Claimant Warrant Shares
upon exercise of its Series A Warrant that are immediately freely tradable
without restriction and not containing any restrictive legend, all without the
need for any action by the Claimant.
 
 
3

--------------------------------------------------------------------------------

 
 
(c)           Selling Restrictions. Claimant agrees solely with the Company and
not with or for the benefit of any other Person that Claimant shall not (i) on
any Trading Day (as defined below) on which the aggregate dollar volume of the
Common Stock on such Trading Day on the principal securities exchange or
securities market on which the Common Stock is then traded is less than
$1,000,000 (as reported by Bloomberg (as defined below)), sell a number of
Warrant Shares on such principal securities exchange or market (as applicable)
on such Trading Day that exceeds 15% of the aggregate daily trading volume of
the Common Stock on such Trading Day on such principal securities exchange or
market (as applicable) (as reported on Bloomberg) or (ii) on any Trading Day on
which the aggregate dollar volume of the Common Stock on such Trading Day on the
principal securities exchange or securities market on which the Common Stock is
then traded is greater than or equal to $1,000,000 (as reported by Bloomberg),
sell a number of Warrant Shares on such principal securities exchange or market
(as applicable) on such Trading Day that exceeds 20% of the aggregate daily
trading volume of the Common Stock on such Trading Day on such principal
securities exchange or market (as applicable) (as reported on Bloomberg).
 
(d)           Certain Definitions.
 
(i)             “Bloomberg” means Bloomberg, L.P.
 
(ii)            “Business Day” means any day other than Saturday, Sunday or
other day on which commercial banks in New York, New York are authorized or
required by law to remain closed.
 
(iii)          “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity and a government or any department or agency
thereof.
 
(iv)          “Trading Day” means any day on which the Common Stock is traded on
the principal securities exchange or securities market on which the Common Stock
is then traded.
 
4.             Deliveries.   Simultaneously with the execution and delivery of
this Agreement by the parties hereto, the Company shall cause Island Stock
Transfer (together with any subsequent transfer agent, the “Transfer Agent”) to
deliver to the Claimant on the date hereof a certificate representing 240,462
Warrant Shares that is (i) free from all legends (including, without limitation,
legends restricting transfer of the Warrant Shares) and (ii) not subject to any
stop-transfer restriction, which represents the Warrant Shares issuable to
Claimant pursuant to the Notice of Exercise (as defined in the Warrants)
delivered to the Company by Claimant on March 27, 2014.
 
5.             Amendment. This Agreement may be amended only by a written
agreement executed by each of the Parties.
 
6.             Authority to Execute.  Each of the Parties represents and
warrants that they are competent to enter into this Agreement and each has the
full right, power, and authority to enter into and perform the obligations under
this Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
7.             Counsel.  Each of the Parties acknowledges and represents that
they have been given an opportunity to consult and be represented by, and each
has consulted and been represented by, attorneys of their own choice regarding
the execution of this Agreement, and each has relied upon the advice of such
attorneys in executing this Agreement.
 
8.             No Reliance. Each of the Parties represents and declares that in
executing this Agreement they rely solely upon their own judgment, belief and
knowledge.
 
9.             No Admission of Liability.  The Parties acknowledge that this
Agreement represents a settlement of disputed claims, and that by entering into
this Agreement no Party admits or acknowledges the existence of any liability or
wrongdoing, and everyone specifically denies any wrongdoing and liability.
Nothing in this Agreement shall be construed or asserted as an admission of any
fact or liability against any Party for any purpose other than the existence,
enforcement, or interpretation of this Agreement. This settlement is being made
to avoid the cost and uncertainty of litigation.
 
10.          Severance. If any provision of this Agreement is determined by a
court of competent jurisdiction to be illegal, invalid, or unenforceable, only
that provision(s) will be deemed severed and deleted from the Agreement as a
whole, and neither such provision nor its severance and deletion shall in any
way affect the validity of the remaining provisions of the Agreement.
 
11.           Counterparts. This Agreement may be executed in two or more
counterparts.
 
12.           Signatures. This Agreement may be executed with electronic,
facsimile or emailed signatures. Such signatures shall be deemed valid for all
purposes as if they were signed by hand. A photostatic signature shall be
equally valid as an original for all intents and purposes, including litigation
or arbitration.
 
13.            Integration.  This Agreement constitutes the entire understanding
of the Parties and supersedes all other negotiations and or agreements.
 
14.           Governing Law; Jurisdiction. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of California, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of California or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of California. Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in Los Angeles County, for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein, and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is brought in an inconvenient forum or that the venue of such suit,
action or proceeding is improper.
 
 
5

--------------------------------------------------------------------------------

 


15.           Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (i) upon receipt, if
delivered personally; (ii) when sent, if sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); (iii) when sent, if sent by e-mail (provided
that such sent e-mail is kept on file (whether electronically or otherwise) by
the sending party and the sending party does not receive an automatically
generated message from the recipient’s e-mail server that such e-mail could not
be delivered to such recipient) and (iv) if sent by overnight courier service,
one (1) Business Day after deposit with an overnight courier service with next
day delivery specified, in each case, properly addressed to the party to receive
the same. The addresses, facsimile numbers and/or e-mail addresses for such
communications are as follows:
 
If to the Company:
 
Vape Holdings, Inc.
20265 Ventura Boulevard, Suite A
Woodland Hills, CA 91364
E-mail address: kylet@vapeholdings.com
Attention:  Kyle Tracey,
                    Chief Executive Officer


With a copy (for informational purposes only) to:
Horwitz + Armstrong, LLP
26475 Rancho Parkway South
Lake Forest, CA 92630
Facsimile:  (949)540-6578
E-mail address: lhorwitz@horwitzarmstrong.com
                           ctinen@horwitzarmstrong.com
Attention:  Lawrence W. Horwitz, Esq.
                    Christopher L. Tinen, Esq.


If to Claimant:
_____________________
_____________________
_____________________
Facsimile:  (___) ___-____
E-mail address: ____________
Attention:  Chief Executive Officer


With a copy (for informational purposes only) to:
_____________________
_____________________
_____________________
Facsimile:  (___) ___-____
E-mail address:____________
Attention:  _______________, Esq.
                    _______________, Esq.


or to such other address, facsimile number or e-mail address and/or to the
attention of such other Person as the recipient party has specified by written
notice given to each other party five (5) days prior to the effectiveness of
such change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date and recipient facsimile number or (C) provided by an overnight courier
service shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from an overnight courier service in accordance with clause (i), (ii)
or (iv) above, respectively.
 
 
6

--------------------------------------------------------------------------------

 
 
16.           Terms.  The Company represents and warrants that the Company has
not entered into (or provided, granted or entered into any waiver, amendment,
termination or the like with respect to) any agreement, arrangement,
understanding, instrument or the like with, or for the benefit of, any holder of
any other Warrants issued pursuant to the Securities Purchase Agreement or any
warrants issued in exchange for or replacement or substitution of any of such
other Warrants (all such other Warrants and all warrants issued in exchange for
or replacement or substitution of any of such other Warrants are collectively
referred to herein as the “SPA Warrants” and each holder thereof is referred to
as an “Other Holder”) or any of their respective affiliates with respect to any
of the SPA Warrants or any of the matters addressed or described herein
(including, without limitation, the Disputed Subject Matter) with or that
results in any terms and/or conditions which are more favorable in any respect
to any such Person than any of the terms and/or conditions provided to, or for
the benefit of, the Claimant herein. To the extent the Company enters into (or
provides, grants or enters into any waiver, amendment, termination or the like
with respect to) any, direct or indirect, agreement, arrangement, understanding,
instrument or the like with, or for the benefit of, any Other Holder or any of
their respective affiliates with respect to any of the SPA Warrants or any of
the matters addressed or described herein (including, without limitation, the
Disputed Subject Matter) that contains or results in any terms and/or conditions
which are more favorable in any respect to any such Person than any of the terms
and/or conditions provided to, or for the benefit of, the Claimant herein, then
the Claimant, at its option, shall be entitled to the benefit of such more
favorable terms and/or conditions (as the case may be) and this Agreement shall
be automatically amended to reflect such more favorable terms and/or conditions
(as the case may be). To the extent the Company, directly or indirectly, enters
into (or provides, grants or enters into any waiver, amendment, termination or
the like with respect to) any agreement, arrangement, understanding, instrument
or the like with, or for the benefit of, any Other Holder or any of their
respective affiliates with respect to any of the SPA Warrants or any of the
matters addressed or described herein (including, without limitation, the
Disputed Subject Matter) that contains or results in any terms and/or conditions
which are more favorable in any respect than any of the terms and/or conditions
provided to, or for the benefit of, the Claimant herein, then the Company shall
promptly notify the Claimant of, and contemporaneously with such notification
publicly disclose, any such terms and/or conditions (as the case may be). The
Company further represents and warrants that (i) no consideration has been
offered or paid to any Other Holder or any of their respective affiliates with
respect to any of the SPA Warrants or any of the matters addressed or described
in this Agreement (including, without limitation, the Disputed Subject Matter)
or otherwise and (ii) no agreement, arrangement, understanding, instrument or
the like has been entered into with or granted to any Other Holder or any of
their respective affiliates with respect to any of the SPA Warrants or any of
the matters addressed or described in this Agreement (including, without
limitation, the Disputed Subject Matter) that contains any terms and/or
conditions that are more favorable in any respect than any of the terms and/or
conditions contained in this Agreement.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date first above written.
 

   VAPE HOLDINGS, INC.


_____________________________
By: Kyle Tracey
Its: CEO
 




IROQUOIS MASTER FUND LTD.
 
_____________________________
By:__________________________
Its:__________________________

 
 
 

--------------------------------------------------------------------------------
